Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 1 of 22 PageID #: 2804




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  LARRY DIXON,                                    )
  LARRY DIXON RACING, LLC,                        )
  CHAMPIONSHIP ADVENTURES, LLC,                   )
                                                  )
                             Plaintiffs,          )
                                                  )
                        v.                        )      No. 1:19-cv-01470-JRS-DML
                                                  )
  NATIONAL HOT ROD ASSOCIATION,                   )
                                                  )
                             Defendant.           )

                      Order on Motion to Dismiss (ECF No. 49)

     Plaintiffs Larry Dixon, Larry Dixon Racing, LLC, and Championship Adventures,

  LLC, (collectively "Plaintiffs") bring various common law and antitrust claims against

  Defendant National Hot Rod Association ("NHRA"). (2d Am. Compl., ECF No. 42.)

  NHRA now moves to dismiss Plaintiffs' Second Amended Complaint under Federal

  Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

  granted. For the following reasons, NHRA's Motion to Dismiss, (ECF No. 49), is

  granted in part and denied in part.

                                     I.    Legal Standard

     To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

  "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dismiss,

  the Court takes the complaint's factual allegations as true and draws all reasonable

  inferences in the plaintiff's favor. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d



                                              1
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 2 of 22 PageID #: 2805




  1039, 1044 (7th Cir. 2019). The Court need not "accept as true a legal conclusion

  couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986). Addi-

  tionally, the plaintiff must respond meaningfully to the motion to dismiss, clearly

  establishing the legal basis for its claim, in order to stave off dismissal. See Kirksey

  v. R.J. Reynolds Tobacco Co., 168 F.3d 1039, 1043 (7th Cir. 1999).

     "[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead itself

  out of court under a Rule 12(b)(6) analysis." Orgone Capital, 912 F.3d at 1044 (quot-

  ing Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995)); Bogie

  v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (quoting Hamilton v. O'Leary, 976

  F.2d 341, 343 (7th Cir. 1992)) (on a motion to dismiss "district courts are free to con-

  sider 'any facts set forth in the complaint that undermine the plaintiff's claim'").

  "When a complaint fails to state a claim for relief, the plaintiff should ordinarily be

  given an opportunity . . . to amend the complaint to correct the problem if possible."

  Bogie, 705 F.3d at 608. Nonetheless, leave to amend need not be given if the amended

  pleading would be futile. Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962).

                                      II.   Discussion

     Familiarity with the fact pattern as set out in the Court's first Order on Motion to

  Dismiss, (see ECF No. 34 at 2–10), is presumed. The Court previously allowed some

  claims to proceed, dismissed some claims with prejudice and dismissed others with-

  out prejudice, granting Plaintiffs leave to amend their First Amended Complaint

  ("FAC") accordingly. (Id. at 39.) Plaintiffs did so, having now filed their Second




                                               2
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 3 of 22 PageID #: 2806




  Amended Complaint ("SAC"), (ECF No. 42.). NHRA now moves to dismiss Plaintiffs'

  trespass, economic duress, and antitrust claims. (ECF No. 49.)

     A. Trespass Claims

     The SAC contains a section titled "Trespass and Trespass Claims." (SAC, ECF

  No. 42 at 73.) To the extent that Plaintiffs plead trespass to land, they have forfeited

  that claim by failing to respond to NHRA's arguments for its dismissal. See Bonte v.

  U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (plaintiff forfeits claim where he

  does not oppose its dismissal). Such claim is dismissed with prejudice. Accordingly,

  the Court need only discuss the remaining trespass-to-chattels claim.

     A review of the factual differences between the FAC and SAC is in order. In the

  FAC, Plaintiffs alleged that NHRA interfered with their property rights by trespass-

  ing into the cockpit of the two-seater dragster prototype at the SEMA show and by

  removing the expired NHRA sticker from the cockpit of the prototype. (FAC ¶¶ 219–

  20, ECF No. 20.) The Court previously found that Plaintiffs had not alleged dispos-

  session, impairment, or a harm to another item in which Plaintiffs had a protected

  interest, (see infra). (ECF No. 34 at 27.) Furthermore, the Court found that Plaintiffs

  had not alleged the amount of time the NHRA representative spent in the cockpit of

  the prototype. (Id.)

     The Court allowed Plaintiffs time to cure the deficiencies in the FAC. Plaintiffs

  now allege in the SAC that the NHRA representative took control over their exhibit

  space by intentionally misrepresenting that the NHRA had authority to control the

  exhibit for the inspection of the prototype. (SAC ¶ 7, ECF No. 42 at 5.) Plaintiffs



                                             3
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 4 of 22 PageID #: 2807




  further allege that the NHRA representative's inspection of the prototype lasted ten

  minutes and Garcia's removal of the expired sticker lasted two minutes, depriving

  SEMA visitors of their right to properly view Champion Adventures's exhibit and

  decreasing the exhibit's value by $500. (Id. ¶¶ 8, 261–62.)

     NHRA argues that Plaintiffs' trespass-to-chattels claim still fails because the

  NHRA representative's presence in or near the cockpit is not a deprivation and be-

  cause twelve minutes is not a substantial time, (see infra). Under Indiana law, to

  prove trespass to chattels, Plaintiffs must show at least one of the following: (1) that

  NHRA dispossessed Plaintiffs of their prototype; (2) that NHRA impaired their pro-

  totype's condition, quality, or value; (3) that NHRA deprived Plaintiffs of the use of

  their prototype for a substantial time; or (4) that NHRA harmed some other thing in

  which Plaintiffs had a legally protected interest. See Coleman v. Vukovich, 825

  N.E.2d 397, 407 (Ind. Ct. App. 2005) (citing Terrell v. Rowsey, 647 N.E.2d 662, 666

  (Ind. Ct. App. 1995)). The elements for trespass to chattels under California law are

  identical to those under Indiana law. See Intel Corp. v. Hamidi, 30 Cal. 4th 1342,

  1350–51 (2003). The Court previously found that it need not engage in a choice-of-

  law analysis at this stage because there is not a conflict between the two state's laws.

  (See ECF No. 34 at 15.) The only issue is whether Plaintiffs' additional allegations

  are enough to satisfy the third formulation of trespass to chattel—that the NHRA

  deprived Plaintiffs of the use of their prototype for a substantial time—which Plain-

  tiffs contend NHRA did here.




                                             4
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 5 of 22 PageID #: 2808




     Plaintiffs assert that the NHRA representative's inspection of the prototype de-

  prived Plaintiffs of the prototype because "NHRA exercised absolute dominion and

  control over the prototype to conduct the unlawful inspection, thereby depriving

  Plaintiffs of the use of their [two-seater dragster] at a time when it was in continual

  use as advertising." (ECF No. 52 at 26 (citing SAC ¶¶ 7–8, 10, 261–62, ECF No. 42).)

  To support their assertion, Plaintiffs analogize to cases in which courts have decided

  whether a trespass has occurred to an electronic device. E.g., eBay, Inc. v. Bidder's

  Edge, Inc., 100 F. Supp. 2d 1058 (N.D. Cal. 2000); Mey v. Got Warranty, Inc.,

  193 F. Supp. 3d 641 (N.D. W. Va. 2016). The Court finds these cases distinguishable.

  For example, in eBay, the defendant's software program was authorized to make in-

  dividual queries of plaintiff eBay's system, yet the defendant admitted to sending

  100,000 queries a day. eBay, 100 F. Supp. 2d at 1071. The court found that the

  defendant trespassed on the plaintiff's chattel because the defendant deprived eBay

  use of its servers—eBay's personal property—by using valuable bandwidth and ca-

  pacity. Id. Here, Plaintiffs allege that the NHRA representative deprived them and

  their exhibit's viewers from seeing the entire prototype during the representative's

  inspection, thereby depriving Plaintiffs of their exhibits' intended purpose. Plaintiffs

  allege that the deprivation decreased the exhibits' value by $500.

     Plaintiffs now allege that the chattel they were deprived of was the exhibit. But

  the chattel in this case can only be the two-seater dragster prototype, not the exhibit

  itself. Chattels are "movable[,] transferable . . . or personal property," not real prop-

  erty. Chattel, Black's Law Dictionary (11th ed. 2019). If anything, Plaintiffs' exhibit



                                             5
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 6 of 22 PageID #: 2809




  space is more akin to real property than to chattel. Even if Plaintiffs owned the right

  to possess the exhibit space during the SEMA show, the physical space of the exhibit

  is not moveable or transferable property; only the prototype is. Moreover, it is unclear

  how value lost in the continual use of advertising is different from the value lost in

  the exhibit space; the two are synonymous. That Plaintiffs were deprived use of their

  exhibit space is not helpful to their claim of trespass to chattels.

     To be clear, the movable, transferrable, and personal property in this case (the

  chattel) is Plaintiffs' prototype. Unlike in eBay, where eBay was deprived of using its

  servers (the chattel) by the defendant's conduct, Plaintiffs have not alleged facts that

  show they were deprived of using the prototype; Plaintiffs only allege facts that plau-

  sibly show they were deprived of using the exhibit for its intended purpose, albeit for

  a limited period. Indeed, Plaintiffs merely conclude that NHRA exercised dominion

  and control over the prototype; however, the Court need not "accept as true a legal

  conclusion couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286

  (1986). Simply put, Plaintiffs have not alleged facts to support that they were de-

  prived of their ability to use a chattel.

     Even if Plaintiffs could allege that a trespass occurred to a chattel—which they

  apparently cannot—Plaintiffs also have not alleged that a deprivation occurred to a

  chattel for a substantial period of time. While Plaintiffs acknowledge that twelve

  minutes may not be a substantial time in all contexts, (ECF No. 52 at 27), they assert

  that California and Indiana law "merely require that deprivation last long enough

  that it is possible to estimate the loss caused thereby," (ECF No. 52 at 27) (quoting



                                              6
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 7 of 22 PageID #: 2810




  Intel Corp. v. Hamidi, 71 P.3d 296, 306 (Cal. 2003) (quotations omitted)). Because

  Plaintiffs allege that they lost $500 of the exhibits' value during the twelve minutes

  NHRA inspected the prototype, they assert that twelve minutes is a substantial time.

  As NHRA points out, Plaintiffs misleadingly cite cases for the proposition that the

  relevant state law requires only "that deprivation last long enough that 'it is possible

  to estimate the loss caused thereby.'" (ECF No. 52 at 36 (citing, inter alia, Hamidi,

  71 P.3d at 306).) The quoted language in Hamidi in fact comes from the court's dis-

  cussion of whether a deprivation occurred, not whether the intrusions there occurred

  for a substantial period of time. The Court stands by its previous finding that "a few

  minutes is [not] a substantial amount of time." (ECF No. 34 at 28.) See, e,g., Brodsky

  v. Apple Inc., 445 F. Supp. 3d 110, 124 (N.D. Cal. 2020) (holding that multiple delays

  of two to five minutes did not equate to trespass to chattels because that repeated

  amount of time did not impair or damage plaintiff's chattel). For this reason, too, the

  trespass-to-chattels claim fails.

     Plaintiffs have failed to cure the deficiencies in their trespass-to-chattels claim.

  Therefore, Plaintiffs' trespass-to-chattels claim is dismissed with prejudice.

     B. Economic Duress

     Plaintiffs allege that NHRA caused them economic duress by issuing the following

  ultimatum: "Either (1) Dixon must personally forfeit his decades-long career as a drag

  racer and face imminent personal bankruptcy or (2) Dixon must cause Championship

  Adventures to refrain from operating the Two-Seater Dragster on NHRA member

  tracks or anywhere outside of the garage . . . ." (SAC ¶ 288, ECF No. 42 at 84.) NHRA



                                             7
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 8 of 22 PageID #: 2811




  disagrees. It argues that Plaintiffs did not allege that they were induced to contract

  with NHRA as a result of NHRA's alleged wrongful conduct.

     Economic duress "come[s] into play upon the doing of a wrongful act which is suf-

  ficiently coercive to cause a reasonably prudent person faced with no reasonable al-

  ternative to succumb to the perpetrator's pressure." Rich & Whillock, Inc. v. Ashton

  Dev., Inc., 157 Cal. App. 3d 1154, 1158 (1984). Plaintiffs must prove by a preponder-

  ance of the evidence "that (i) [NHRA] engaged in a sufficiently coercive wrongful act

  such that; (ii) a reasonably prudent person in [Plaintiffs] economic position would

  have had no reasonable alternative but to succumb to [NHRA's] coercion; (iii) [NHRA]

  knew of [Plaintiffs'] economic vulnerability; and (iv) [NHRA's] coercive wrongful act

  actually caused or induced [Plaintiffs] to [contract]." Johnson v. IBM, Corp., 891 F.

  Supp. 522, 529 (N.D. Cal. 1995). "The burden to establish economic duress is a high

  one and courts 'will apply economic duress only in limited circumstances and as a last

  resort.'" Advanced Cleanup Techs., Inc. v. BP Am. Inc., 2016 WL 67671, at *3 (C.D.

  Cal. Jan. 4, 2016) (quoting San Diego Hospice v. Cnty. of San Diego, 31 Cal. App. 4th

  1048, 1058 (1995) (quotations omitted)).

     Plaintiffs suggest that this Court is not bound by its prior decision that merely

  enforcing the Rulebook was not a wrongful act. The Court previously stated:

        NHRA's Final Decision did not, as Plaintiffs suggest, prevent Dixon
        from operating the two-seater dragster "anywhere in the world." The
        Final Decision stated: "The two-seater configuration is not allowed by
        the NHRA Rulebook. Therefore, the two-seater vehicle should not be
        operated at any NHRA owned or operated track or at any NHRA mem-
        ber track, at any type of event, including private track rentals, private
        events, open test sessions, and private test sessions." (Final Decision,



                                             8
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 9 of 22 PageID #: 2812




        ECF No. 26-4.) While this wording is somewhat ambiguous, NHRA con-
        firmed that Dixon may "continue to participate in NHRA while operat-
        ing and promoting his two-seater elsewhere." (NHRA Open. Br., ECF
        No. 26 at 34.) NHRA merely required Dixon to comply with the Rule-
        book in order to participate. This is not a wrongful act.

  (ECF No. 34 at 31.) The Court stands by its prior reasoning because Plaintiffs have

  failed to allege any additional facts that imply that NHRA committed a wrongful act

  by enforcing its Rulebook.

     Furthermore, even if Plaintiffs could overcome the wrongful act hurdle, Plaintiffs'

  additional allegations still do not support their claim of economic duress.         See

  Sheehan v. Atlanta Int'l Ins. Co., 812 F.2d 465, 469 (9th Cir. 1987) ("Economic duress

  occurs when a person subject to a wrongful act, such as a threat to withhold payment

  of an acknowledged debt, must succumb to the demands of the wrongdoer or else

  suffer financial ruin."). For example, Plaintiffs now additionally allege that they have

  refrained from marketing the Two-Seater Dragster out of fear that the NHRA will

  retaliate against Plaintiffs. (SAC ¶ 274, ECF No. 42 at 79.) However, fear is not

  enough to satisfy the elements of economic duress. See, e.g., Tanner v. Kaiser Found.

  Health Plan, Inc., 2015 WL 7770216, at *3 (N.D. Cal. Dec. 3, 2015) ("Plaintiff alleges

  only that he feared termination[.]").

     Plaintiffs have failed to cure their defective economic-duress claim. The economic-

  duress claim is dismissed with prejudice.

     C. Antitrust Claims




                                              9
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 10 of 22 PageID #: 2813




      Plaintiffs allege antitrust violations under the Sherman Act, 15 U.S.C. §§ 1 and

  2. 1 Liability under § 1 of the Sherman Act, 15 U.S.C. § 1, requires a "contract, com-

  bination . . . , or conspiracy, in restraint of trade or commerce." Liability under § 2 of

  the Sherman Act requires proof (1) that the defendant engaged in predatory or anti-

  competitive conduct with (2) a specific intent to monopolize and (3) a dangerous prob-

  ability of achieving monopoly power. Spectrum Sports, Inc. v. McQuillan, 506 U.S.

  447, 456 (1993). The Court previously dismissed Plaintiffs' antitrust claims, (ECF

  No. 34 at 39), because Plaintiffs did not adequately allege a relevant market or ade-

  quately allege competitive harm, as required by the Rule of Reason analysis govern-

  ing Plaintiffs claims. See Sharif Pharmacy, Inc. v. Prime Therapeutics, LLC, 950 F.3d

  911, 916 (7th Cir. 2020). NHRA argues that Plaintiffs' antitrust claims must be dis-

  missed again because Plaintiffs still do not adequately allege (1) a viable market and

  (2) any harm to competition.

         1. Per Se Illegality

      Plaintiffs again offer that alleged misconduct by NHRA rises to the level of per se

  restraint of trade, a classification that would obviate some otherwise required analy-

  sis under the Sherman Act. See U.S. Trotting Ass'n v. Chicago Downs Ass'n, Inc.,

  665 F.2d 781, 787–88 (7th Cir. 1981) ("In certain instances the detailed factual in-

  quiry into actual anticompetitive effect that is characteristic of the rule of reason is

  supplanted by a per se rule."). But a "per se rule should not be applied, and has never

  been applied by the Supreme Court, to concerted refusals that are not designed to


  1Plaintiffs have abandoned their antitrust claims under California's antitrust statute, the
  Cartwright Act. See Cal. Bus. & Prof. Code §§ 16700–16770.

                                               10
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 11 of 22 PageID #: 2814




  drive out competitors but to achieve some other goal. . . . The danger of rote applica-

  tion of the per se rule to all conduct that can be called a 'group boycott' is that the

  sound teachings of experience will be extended into new and unfamiliar areas, where

  they have no proper application." Id. at 788.

     The Court continues to find that Plaintiffs have not alleged the kind of obvious

  anticompetitive behavior that constitutes a per se restraint of trade. Although Plain-

  tiffs say NHRA orchestrated a per se unlawful group boycott and tying arrangement,

  "[t]he mere allegation of a concerted refusal to deal does not suffice because not all

  concerted refusals to deal are predominately anticompetitive." Nw. Wholesale Sta-

  tioners, Inc. v. Pac. Stationary & Printing Co., 472 U.S. 284, 298 (1985). The present

  case, even as alleged, is not meaningfully distinguishable from U.S. Trotting Associ-

  ation, so far as a per se violation is concerned. In U.S. Trotting Association, the Sev-

  enth Circuit found that, although the sporting association engaged in "concerted ac-

  tivity . . . in the sense that [it was] a membership organization enforcing rules con-

  tained in its by-laws," there was "no showing of a purpose to exclude competitors,"

  and hence analysis under the per se violation framework was not appropriate. U.S.

  Trotting Ass'n, 665 F.2d at 788–789; see also Vogel v. Am. Soc. of Appraisers, 744 F.2d

  598, 600 (7th Cir. 1984) ("[I]f a rule of a private association is not illegal per se, nei-

  ther is the enforcement of the rule, as by expelling a noncomplying member—the nor-

  mal method by which a private association enforces its rules."). Likewise, Plaintiffs

  here have nakedly alleged that NHRA's only purpose in enforcing its bylaws as to

  Plaintiffs' dragster prototype was removing Plaintiffs as a competitor to other multi-



                                              11
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 12 of 22 PageID #: 2815




  seat dragster manufacturers. Plaintiffs otherwise have not persuasively explained

  how their antitrust claims fit into the narrow class of cases in which per se violations

  have been found at the early pleading stage. (See ECF No. 52 at 33–34 (urging the

  Court to analyze the antitrust claims as per se violations while offering little more

  than the statement of the legal rule).) Nor have they distinguished the cases the

  Court cited in its previous order—particularly, the cases involving private associa-

  tions, see, e.g., Nat'l Coll. Athletic Ass'n v. Bd. of Regents of Univ. of Okla., 468 U.S.

  85, 101 (1984) (holding that "it would be inappropriate to apply a per se rule in this

  case" because it "involves an industry in which horizontal restraints on competition

  are essential if the product is to be available at all").

     Accordingly, a finding of a per se violation is still inappropriate for the allegations

  in the SAC. The Rule of Reason governs, and Plaintiffs must plausibly plead relevant

  product and geographic markets in the SAC to survive dismissal. See, e.g., Fishman

  v. Est. of Wirtz, 807 F.2d 520, 531 (7th Cir. 1986) ("Claims of monopolization under

  section 2 of the Sherman Act, as well as section 1 claims analyzed under the Rule of

  Reason, require the trier of fact to delineate the 'relevant market.'").

         2. Relevant Market

     A relevant market in which anticompetitive conduct may be felt is comprised of

  those "commodities reasonably interchangeable by consumers for the same purposes

  . . . ." United States v. E.I. Du Pont de Nemours & Co., 351 U.S. 377, 395 (1956). "A

  properly defined market excludes other potential suppliers (1) whose product is too

  different (product dimension) or too far away (geographic dimension) and (2) who are



                                              12
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 13 of 22 PageID #: 2816




  not likely to shift promptly to offer defendant's customers a suitable proximate (in

  both product and geographic terms) alternative." Sharif Pharmacy, 950 F.3d at 917

  (quotation marks and citation omitted). "The antitrust statutes require a 'pragmatic'

  and 'factual' approach to defining the geographic market. The market must corre-

  spond to the commercial realities of the industry." Id. (citations and quotation marks

  omitted).

     Sometimes useful in framing the relevant-market inquiry is something called the

  hypothetical monopolist test:

     That test asks what would happen if a single firm became the only seller in a
     candidate geographic region. . . . If that hypothetical monopolist could profita-
     bly raise prices above competitive levels, the region is a relevant geographic
     market. . . . But if customers would defeat the attempted price increase by buy-
     ing from outside the region, it is not a relevant market; the test should be rerun
     using a larger candidate region. . . . This process is iterative, meaning it should
     be repeated with ever-larger candidates until it identifies a relevant geo-
     graphic market.

  Fed. Trade Comm'n v. Advoc. Health Care Network, 841 F.3d 460, 468 (7th Cir. 2016)

  (citations omitted). The plaintiff bears the burden to define the relevant market and

  to establish the defendants' market power. Spectrum Sports, 506 U.S. at 455.

     In the SAC, Plaintiffs now allege market share percentages: NHRA controls 100%

  of professional top fuel racing in the United States, (SAC ¶ 130, ECF No. 42 at 39);

  NHRA controls over 95% of other classes of professional drag racing, (id.); non-NHRA

  races comprise less than 5% of the total market of professional drag racing, (id.

  ¶ 128); and NHRA controls over 90% of supply in the drag racing market, (id. ¶ 146).

  Additionally, the SAC proposes four markets: (1) the Drag Racing Market, (2) the

  Venue Market, (3) the Multi-Seat Dragster Market, and (4) the Drag Race Experience

                                             13
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 14 of 22 PageID #: 2817




  Market. (Id. ¶¶ 124–125.) First, the Drag Racing Market consists of all races in

  which "[d]rag race fans are consumers," apparently including all of NHRA's races.

  (Id. ¶¶ 127–129.) Second, the Venue Market is defined as all tracks capable of hosting

  drag races. (Id. ¶ 133.) Third, the Multi-Seat Dragster Market "refers to the national

  market for dragsters that provides fans an experience that closely resembles high-

  speed, competitive drag racing" by permitting "a consumer [to] pay[] a supplier to

  drive a multi-seat dragster in a high-speed drag pass with the customer traveling as

  a passenger." (Id. ¶ 140.) Finally, the Drag Race Experience Market is defined as

  "multi-seat dragster fan experiences as well as other experiences, such as pit admis-

  sion, electronic simulations, and hospitality areas." (Id. ¶ 151.) All four purported

  relevant markets are nationwide in scale.

     NHRA first says the market is not properly defined, geographically. NHRA faults

  the national scale of each alleged market, and NHRA argues that Plaintiffs have

  failed to tailor the markets to exclude suppliers that are "too far away" and thus un-

  able to offer consumers a substitute product should a hypothetical monopolist raise

  prices for experiencing multi-seater dragsters. See Sharif Pharmacy, 950 F.3d at 91.

  According to NHRA, it "defies economic reality and common sense to assert that a

  potential two-seater customer in, e.g., Florida, could turn to a supplier in, e.g., Cali-

  fornia, if prices were raised in Florida." (ECF No. 50 at 22.) Though it would have

  appreciated more clarity on this point in the newest version of the complaint, the

  Court does not see how common sense combined with the allegations of the SAC,

  taken as true, fail to support the inference that multi-seater dragster suppliers target



                                             14
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 15 of 22 PageID #: 2818




  a national market. Plaintiffs have alleged that drag races occur in almost every state,

  (SAC ¶¶ 127–128, ECF No. 42), and that consumers reside across the United States

  but "travel to tracks in the states identified above . . . to take part in these experiences

  at those locations," (id. ¶ 149). Furthermore, Plaintiffs have alleged that multi-seater

  dragsters cost "hundreds of thousands of dollars" to build, (id. ¶ 5), and common sense

  tells us that vehicles like dragsters are heavy but not immobile. It is not unreasona-

  ble to infer that, whatever the cost of shipping a car cross-country is, such transpor-

  tation cost is far lower than several hundreds of thousands of dollars and could be

  recouped by sales in a different locale's racing venues. Moreover, Plaintiffs point to

  the fact that NHRA's suspension of Dixon was on a nationwide scale. (See id. ¶¶ 11,

  14.) It is not unreasonable to infer that NHRA itself believed that Plaintiffs' dragster

  could serve consumers nationwide. In other words, the allegations are that there is

  no "too far away" in the United States, so far as supplying multi-seater dragsters is

  concerned. Sharif Pharmacy, 950 F.3d at 917. Discovery may very well prove that

  the assumptions underlying Plaintiffs' analysis are faulty. But taking all allegations

  as true at this stage, the Court cannot say that a nationwide geographical market for

  experiencing multi-seat dragsters is implausible.

     The next question is whether Plaintiffs have adequately pleaded a relevant prod-

  uct market. "The outer boundaries of a product market are determined by the rea-

  sonable interchangeability of use or the cross-elasticity of demand between the prod-

  uct itself and substitutes for it. However, within this broad market, well-defined sub-

  markets may exist which, in themselves, constitute product markets for antitrust



                                              15
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 16 of 22 PageID #: 2819




  purposes." Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962) (footnote omit-

  ted). Put another way, a plausible product market must "exclude . . . other potential

  suppliers . . . whose product is too different" and "who are not likely to shift promptly

  to offer defendant's customers a suitable proximate . . . alternative." Sharif Phar-

  macy, 950 F.3d at 917.

     Plaintiffs have plausibly pleaded a product market. Curing a defect identified in

  the Court's previous order, Plaintiffs have alleged in the SAC that there are three

  other suppliers of multi-seat dragsters, all of which are "control[led]" by the NHRA.

  (SAC ¶ 148, ECF No. 42.) They have alleged that consumers interested in experienc-

  ing multi-seat dragsters are not interested in other racing experiences like

  INDYCAR, NASCAR, or Moto GP, (id. ¶ 143); nor do more ordinary drag race expe-

  riences like touring pit areas or speaking to drivers give multi-seat dragster consum-

  ers' enough of a "rush," which comes only from riding in a multi-seat dragster, (id. ¶

  145). Said rush comes from stimulation of four of the human senses, (id. ¶ 142)—

  especially so when the fan is riding in the dragster alongside the driver.

     NHRA says these allegations are not enough. It argues that Plaintiffs have not

  sufficiently pleaded cross-elasticity of demand between two-seater dragsters and sub-

  stitute racing or racing-related products. But Plaintiffs did allege that other racing

  and thrill experiences were not adequate substitutes for the experience of being a

  passenger in a two-seater dragster. (See, e.g., id. ¶ 141 ("Given the unique nature of

  drag racing, relevant products would only come from this market because these prod-

  ucts are not interchangeable with other products outside of this market."); id. ¶ 144



                                             16
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 17 of 22 PageID #: 2820




  ("The pricing and availability of products in the Multi-Seat Dragster Market have

  zero effect on products available in these other fan experience markets."); id. ¶ 145

  ("Regardless of what happens to the pricing and availability for these other [drag

  race] fan experiences, it would not affect the Multi-Seat Dragster Market and vice

  versa.").) An antitrust complaint need not expressly include the magic words "cross-

  elasticity of demand" to state a claim, so long as its allegations get across the idea

  that the proposed market excludes goods that are not viable substitutes for the rele-

  vant product.

     Furthermore, the authorities NHRA cites for dismissing this case based on im-

  properly pleaded markets involved complaints with incontrovertibly bare or wholly

  absent allegations of geographic or product markets. See, e.g., Conte v. Newsday, Inc.,

  703 F. Supp. 2d 126, 142 (E.D.N.Y. 2010) (dismissing under Rule 12(b)(6) because

  complaint failed to allege at all product interchangeability or cross-elasticity of de-

  mand); Int'l Equip. Trading, Ltd. v. AB SCIEX LLC, No. 13 C 1129, 2013 WL

  4599903, at *4 (N.D. Ill. Aug. 29, 2013) (proposed single-brand product market was

  implausibly narrow); Dicar, Inc. v. Stafford Corrugated Prod., Inc., No. CIV.A

  205CV5426DMCMF, 2010 WL 988548, at *11 (D.N.J. Mar. 12, 2010) (proposed geo-

  graphic market of where plaintiffs did business insufficient because there were no

  allegations as to how consumers would react to a price increase for the product). The

  SAC, in contrast, at least plausibly addresses product interchangeability in the pro-

  posed national market for multi-seat dragster experiences and consumer behavior.




                                            17
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 18 of 22 PageID #: 2821




     Drawing all reasonable inferences in Plaintiffs' favor, and remembering that it

  should hesitate before dismissing a Sherman Act claim for failure to allege a relevant

  market in the absence of glaring inadequacies, cf. Todd v. Exxon Corp., 275 F.3d 191,

  200 (2d Cir. 2001), the Court finds that Plaintiffs have alleged relevant geographic

  and product markets.

        3. Harm to Competitive Process

     The remaining ground on which NHRA moves to dismiss the antitrust claims is

  Plaintiffs' purported failure to plead anticompetitive harm. "Losing business to a

  competitor is an inevitable consequence of the economic system that the Sherman Act

  was designed to protect; some enterprises will prevail and others will not, but it is

  the function of § 1 to compensate the unfortunate only when their demise is accom-

  panied by a generalized injury to the market." Car Carriers, 745 F.2d at 1109. "In

  order to state a cause of action under [the Sherman Act], plaintiffs must allege and

  prove that defendants' conduct has caused an injury to competition, not just injury to

  a competitor." Hennessy Inds. Inc. v. FMC Corp., 779 F.2d 402, 404 (7th Cir. 1985).

  A naked allegation that anticompetitive conduct reduced the number of suppliers is

  not enough to state a claim: "The consumer does not care how many sellers of a par-

  ticular good or service there are; he cares only that there be enough to assure him a

  competitive price and quality." Prods. Liab. Ins. Agency, Inc. v. Crum & Forster Ins.

  Cos., 682 F.2d 660, 664 (7th Cir. 1982).

     According to Plaintiffs, the anticompetitive harm from NHRA excluding their two-

  seater dragster prototype from the markets is a quarter reduction in supply and a



                                             18
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 19 of 22 PageID #: 2822




  quarter increase in price for multi-seater dragster experiences, (SAC ¶ 207, ECF No.

  42), and a generally less safe and less appealing selection of multi-seater dragsters

  for consumers, (Id. ¶ 221). Accepting them as true, as the Court must, these facts

  would seem to constitute anticompetitive harm. The claim is not just that Plaintiffs

  were frozen out of the market as a competitor, but that consumers were harmed by

  their exclusion, and that the resulting products available are more dangerous and

  less "fun." (Id. ¶ 205.) Nor can the Court characterize all of Plaintiffs' new allega-

  tions, which put forth in some detail the alleged injuries to competition and even

  attach purported numbers to the decrease in supply and increase in price owing to

  the "group boycott," as merely conclusory. Although the line between conclusory and

  nonconclusory allegations has never been crystal clear, the allegations in the SAC are

  not merely a "formulaic recitation of the elements." Twombly, 550 U.S. at 555.

        4. Anticompetitive Conduct

     Finally, NHRA cursorily argues that Plaintiffs have not pleaded any anticompet-

  itive conduct in support of their Sherman Act claims. Because NHRA's briefs do not

  devote much energy to the anticompetitive-conduct element, the Court will not devote

  much space to the topic in this order.

     To reiterate, liability under § 1 of the Sherman Act requires proof of a "contract,

  combination . . . , or conspiracy, in restraint of trade or commerce," and liability under

  § 2 requires additional proof that the defendant had a specific intent to monopolize

  and a "dangerous probability" of achieving monopoly power. Spectrum Sports, 506




                                             19
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 20 of 22 PageID #: 2823




  U.S. at 456. Monopoly power is the "power to control prices or exclude competition."

  E.I. du Pont Nemours & Co., 351 U.S. at 391.

     As to anticompetitive conduct for § 1 and § 2, Plaintiffs have at least alleged that

  NHRA combined with racetrack owners via exclusive-dealing agreements, pressure,

  and threats in order to prevent Plaintiffs' two-seater dragster from operating across

  the country. (SAC ¶¶ 117–118, 135, 154, 202, 203.) As to specific intent for § 2,

  Plaintiffs have alleged that NHRA's "specific intent [was] to monopolize and destroy

  competition in the Multi-Seat Dragster Market," (id. ¶¶ 223, 234), and to protect

  "NHRA-enriching products" from competition, (id. ¶ 73). And, as to whether NHRA

  exhibits a "dangerous probability" of achieving monopoly power, the Court cannot say

  that all of Plaintiffs' allegations as to NHRA's substantial control of both the broader

  drag racing market and the narrower multi-seat drag racing market are conclusory.

  (See, e.g., id. ¶¶ 135, 140, 202, 247–248 (alleging NHRA's total control over most race-

  track facilities nationwide); id. ¶ 148 (alleging that the only three other suppliers of

  multi-seat dragsters are effectively under control of NHRA by tying or reciprocal deal-

  ing); id. ¶ 210 (alleging that NHRA's conduct creates "artificial barriers to entry"); id.

  ¶¶ 131, 253, 293 (alleging that Rulebook gives NHRA "sole and absolute discretion"

  to control which drivers appear on NHRA-affiliated tracks, which represent the vast

  majority of drag racing tracks in the market).) The Court did note in its previous

  order that "NHRA events and NHRA member tracks are not a market," (ECF No. 34

  at 38), and NHRA seizes onto this language to argue that Plaintiffs still have not

  pleaded that NHRA controls prices or excludes competition. However, Plaintiffs have



                                             20
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 21 of 22 PageID #: 2824




  pleaded that NHRA-controlled tracks comprise at least 90 percent of viable tracks,

  (SAC ¶ 197, ECF No. 42), that tracks capable of hosting the two-seater dragster are

  scarce essential facilities, (id. ¶ 199), and that NHRA "sets prices by using its unfet-

  tered control" over almost all viable tracks, (id.). As a whole, the complaint is not

  simply stating the fact—inconsequential by itself—that NHRA controls its own

  tracks and events.

     Again, the Court must note the difficulty of distinguishing between conclusory

  statements and factual allegations, especially in the antitrust context. But the Court

  finds that the SAC's antitrust portions say enough to state a claim.

                                       Conclusion

     For the reasons explained above, NHRA's motion to dismiss, (ECF No. 49), is

  granted in part and denied in part. Plaintiffs' claims for trespass to chattels,

  trespass to land, and economic duress are dismissed with prejudice. Plaintiffs'

  antitrust claims survive the motion.

     SO ORDERED.

        Date:          3/29/2021




  Distribution:

  Monica Cooper
  THE LANIER LAW FIRM
  monica.cooper@lanierlawfirm.com

  Robert Thomas Dassow
  HOVDE DASSOW & DEETS LLC
  rdassow@hovdelaw.com



                                            21
Case 1:19-cv-01470-JRS-DML Document 54 Filed 03/29/21 Page 22 of 22 PageID #: 2825




  W. Mark Lanier
  THE LANIER LAW FIRM
  wml@lanierlawfirm.com

  Paul K. Leary, Jr.
  COZEN O'CONNOR P.C.
  pleary@cozen.com

  Benjamin T. Major
  THE LANIER LAW FIRM
  ben.major@lanierlawfirm.com

  Jonathan D. Mattingly
  MATTINGLY BURKE COHEN & BIEDERMAN LLP
  Jon.mattingly@mbcblaw.com

  Thomas M. O'Rourke
  COZEN O'CONNOR P.C.
  tmorourke@cozen.com

  David Reichenberg
  COZEN O'CONNOR P.C.
  dreichenberg@cozen.com




                                       22
